Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 12/21/2020.  Claims 1, 13-14 & 17 have been amended.  Claims 2 & 15 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 3-14 & 16-20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 & 16- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 2009/0312892A1) in view of Morrison (US2016/0200421 A1).
As per claim 1, Mahoney discloses: an aircraft control system for an aircraft comprising at least one gas turbine engine, the aircraft control system comprising (see Mahoney at least fig. 1A-1C and par. 2):
(see Mahoney at least fig. 1A-1C [134] and par. 2 & 26);
a flight control subsystem comprising at least one of one or more flight actuator control electronics, one or more flight inputs, one or more flight outputs (see Mahoney at least fig. 1A-1C and par. 40);
a processor subsystem (see Mahoney at least fig. 1A-1C [130, 134, 136, 138]); and
a tangible, non-transitory memory configured to communicate with the processor subsystem, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor subsystem, cause the aircraft control system to perform operations comprising (see Mahoney at least fig. 1A-1C [100, 130, 134, 136, 138] and par. 22):
controlling, by the processor subsystem, the engine control subsystem (see Mahoney at least fig. 1A-1C and par. 22- 40); and
controlling, by the processor subsystem, the flight control subsystem (see Mahoney at least fig. 1A-1C and par. 22-40).
Mahoney discloses the invention as detailed above, Mahoney does not explicitly disclose remote inputs and remote outputs and wherein the instructions comprise common code for controlling both the engine control subsystem and the flight control subsystem. 
Morrison who is in the same field of endeavor discloses remote inputs and remote outputs and wherein the instructions comprise common code for controlling both the engine control subsystem and the flight control subsystem (see Morrison at least fig. 1-11 and in particular fig. 1-2 & 7-9 and Abstract).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Morrison’s autopilot and remote control features with those of Mahoney’s 
Motivation for combining Mahoney and Morrison not only comes from knowledge well known in the art but also from Morrison (see at least par. 9-12). 
Both Mahoney and Morrison disclose claim 3: wherein processor subsystem is a shared/integrated processor subsystem configured to control both the engine control subsystem and the flight control subsystem (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 4: wherein the processor subsystem comprises a first processor, a second processor, and a third processor, wherein the first processor, the second processor, and the third processor are directly interlinked (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 5: wherein the first processor is directly linked to the second processor and directly linked to the third processor and wherein the second processor is directly linked to the third processor (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 6: wherein the tangible, non-transitory memory is a first tangible, non-transitory memory ("first memory"), wherein the aircraft control system further comprises (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 7: wherein the flight control subsystem comprises a first flight control channel, a second flight control channel, and a third flight control channel, wherein the first flight control channel is directly linked to the first processor, the second flight control channel is directly linked to the second processor, and the third flight control channel is directly linked to the third processor (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 8: wherein the engine control subsystem is directly linked to each of the first processor, the second processor, and the third processor (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 9: wherein the engine control subsystem is coupled to a first engine and comprises a first engine control channel and a second engine control channel, wherein the first engine control channel is directly linked to a first set of two of the first processor, the second processor, and the third processor and the second engine control channel is directly linked to a second set of two of the first processor, the second processor, and the third processor, wherein the first set is different than the second set (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 10: wherein the engine control subsystem is a first engine control subsystem, wherein the aircraft control system further comprises a second engine control subsystem coupled to a second engine, wherein the second engine control subsystem comprises a third engine control channel and a fourth engine control channel, wherein the third engine control channel is directly linked to a third set of two of the first processor, the 4824-4833-22074Serial No. 15/862,305 Docket No. 65667.15900 / 99821US01 second processor, and the third processor and the fourth engine control channel is directly linked to a fourth set of two of the first processor, the second processor, and the third processor, wherein the third set is different than the fourth set (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 11: wherein the each of the first engine control channel, the second engine control channel, the third engine control channel, and the fourth engine control (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 12: further comprising a prognostic health monitor configured to monitor and report health of components of the aircraft control system (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 13: wherein each of the first processor, the second processor, and the third processor comprises multiple cores (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 14:  An aircraft comprising: a first engine and a second engine; a first engine control subsystem coupled to the first engine and comprising a first engine control channel and a second engine control channel; a second engine control subsystem coupled to the second engine and comprising a third engine control channel and a fourth engine control channel, wherein the first engine control subsystem and the second engine control subsystem comprise at least one of one or more engine actuator control electronics, one or more engine remote inputs, one or more engine remote outputs;  4824-4833-22075Serial No. 15/862,305 Docket No. 65667.15900 / 99821US01 a flight control subsystem comprising a first flight control channel and second flight (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 16: wherein the first processor is directly linked to the second processor and directly linked to the third processor and wherein the second processor is directly linked to the third processor (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 17: An aircraft control system comprising: a first engine control subsystem comprising a first engine control channel and a second engine control channel; a (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 18: wherein the first processor, the second processor, and the third processor are directly interlinked (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 19: wherein each of the first processor, the second processor, and the third processor is directly linked to each of the first hub, the second hub, and the third hub (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Both Mahoney and Morrison disclose claim 20: further comprising a prognostic health monitor configured to monitor and report health of components of the aircraft control system (see Mahoney at least fig. 1A-1C and par. 22-40 and see Morrison at least fig. 1-11 and in particular fig. 1- 6).  
	Motivation for combining Mahoney and Morrison in the instant claim is the same as that in claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663